DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/25/2021. As directed by the amendment: Claim 1 has been amended, claims 2 and 4 have been cancelled, and no new claims have been added. Thus, claims 1, 3, and 5-21 are presently pending in the application wherein claims 14-21 are withdrawn.
Applicant’s amendments to claim 1 have overcome the previous objection previously set forth in the Non-Final Office Action mailed 04/14/2021.

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  Applicant argues Gold, Moschelle, Kassab, and Collins do not teach the amendment “one or more dilatable protrusion” to the independent claim. However, upon further consideration, a new ground of rejection is made regarding the amendment in view of Mancini (US 5176659). Mancini discloses multiple dilatable protrusions (Detail B; see below) for dilating a tube (discussed more below).
Applicant argues that Moschelle discloses a stiffening ribs that would prevent total collapse of the tube in the radial direction and that it is unlikely that the thickened portions would 
Applicant argues about the finality of the restriction requirement that was based on Reitz. Examiner does not use Reitz, but the inventions (claims 1-13 vs. 14-21) in the requirement for restriction are restricted with withdrawing claims 14-21. The required technical features are still not special, since they do not make a contribution over the prior art in view of Gold and Mancini.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends on cancelled claim 4 and therefore the scope of the claim cannot be determined.  Claim 5 will be interpreted to depend on claim 1 for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659).
Regarding Claim 1, Gold discloses a catheter tube (tube (100); Fig.1) comprising - a first open end (far end (5)) and a second open end (free end (2)),  and everting the catheter tube inside-out from the first end of the catheter tube (At fold 11, inner portion 25 folds back onto itself and becomes outer portion 24 of tube 100; column 8, lines 61-63) (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5).
Gold does not appear to disclose a plurality of longitudinal protrusions extending from the first end of the catheter tube through at least a portion of the catheter tube, and forming an angle of 0 degrees to 45 degrees with respect to the longitudinal axis of the catheter tube and facing radially inwards. Gold also does not disclose one or more dilatable protrusions configured for dilating a circumference of the catheter tube.
Mancini teaches it was known in the art to have plurality of inward protrusions (Detail A) extending longitudinally along a first catheter tube member (44; Fig.10). Some of the protrusions are parallel to the longitudinal axis, so they form 0 degrees with respect to the longitudinal axis and face radially inwards as seen in Fig.11. Some of the other protrusions form 0 to 45 degrees (see below); Mancini further teaches multiple dilatable protrusions (Detail B; see below) for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Mancini to have plurality of inward longitudinal protrusions extending along the longitudinal axis in order to prevent bending problems (column 5, lines 33-37) and one or more dilatable protrusions for dilating the circumference of the catheter when the catheter everts inside-out in order to increase the fluid carrying capacity when expanded (column 1, lines 49-53).

    PNG
    media_image1.png
    337
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    302
    media_image2.png
    Greyscale








Regarding Claim 5, Gold as modified discloses the catheter tube according to claim 1, and Mancini further disclose wherein the longitudinal protrusions (Detail A) and the dilatable protrusions (Detail B) are distributed evenly on the circumference of 2the catheter tube, each dilatable protrusion being positioned between two adjacent longitudinal protrusions (the inward protrusions (Detail A) are distributed evenly between two adjacent dilatable protrusions (Detail B) as seen above and in Fig.11). 
the catheter tube according to claim 1, and further discloses wherein the catheter tube further comprises tips on the primary outer surface of the catheter tube (the outer surface (14) have raised bumps/prongs (51); Fig.9b).
Regarding Claim 10, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube comprises a pre-folded everted region (where the outer portion (24) and inner portion (25) are folded at fold (11)) at the first end (5) of the catheter tube (Fig.1d).
Regarding Claim 11, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube (100) further comprises at least one of the additional components, the additional components being - a guard, the guard being located on the everted region at the first end of the catheter tube, - a gripper, the gripper being positioned on the catheter tube and movable between the everted first end and the second end of the tube, and - a connector (end cap (1); Fig.1), the connector being disposed at the second end (2) of the catheter tube (100) (the end cap (1) is located in the free end (2) as seen in Fig.1a).
Regarding Claim 12, Gold as modified discloses the catheter tube according to claim 11, and further discloses wherein, when the catheter tube (100) comprises both the guard (handhold (9)) and the gripper (locking ring (6)) (the locking ring rotates between the ends of the tube), the guard and the gripper are connected or integrally formed and form a guiding channel (internal channel (20); Fig.2a) (the handhold (9) and the locking ring (6) are connected via finger members (21; Fig.3a) and small holes (18; Fig.2b)).
Regarding Claim 13, Gold as modified discloses the catheter tube according to claim 1, and Mancini further discloses wherein at least movable contact joints of the longitudinal protrusions (Detail A) are made of a material being capable of modifying its structure, preferably upon increased tension or temperature (the protrusions (Detail A) are made of a material that is modified (expanded) by increased tension (when a second member (48) is inserted into the first catheter tube (44)) (column 5, lines 37-42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659) and Collins (US 2002/0133127).
Regarding Claim 7, Gold as modified discloses all of the limitations claim 1 above.
Gold does not appear to disclose a lubrication coating on the primary outer surface of the catheter tube.
Collins teaches it was known in the art to have a lubricant on outer edge (14) which is the primary outer surface of the catheter (10) (With a lubricant on outer edge 14, then on inner edge 20, the lubricant would not enter the vein or intestine of the patient, but still facilitate advancement of tube 12; parag. [0029], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Collins to have a lubricated outer surface catheter in order to facilitate advancement of the tube (parag. [0029], last line).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Mancini (US 5176659) and Yin (US 2018/0021481)
Regarding Claim 9, Gold as modified discloses all of the limitations claim1 above.

Yin teaches it was known in the art to have a urinary catheter (100; Fig.3a) with a funnel-like shape (106) on the proximal end (parag. [0061]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Yin to have a tapered catheter end in order to be able to connect with multiple components like a drain bag or extension tubes (parag. [0061]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowable because the prior art of record fails to disclose either singly or in combination the claimed catheter tube and a longitudinal protrusions with an inclination angle between 5-10 degrees with respect to the longitudinal axis to form a spiral structure.
Closest prior arts: Gold (US 4871358) and Mancini (US 5176659).
Gold and Mancini fail to teach a catheter tube with a longitudinal protrusions with an inclination angle between 5-10 degrees with respect to the longitudinal axis to form a spiral structure.
Therefore, the features in claim 6 are considered allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.I./            Examiner, Art Unit 3783     
                                                                                                                                                                                       /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783